UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7383 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Fund Name : Winslow Green Solutions Fund Key- A.O. Smith Corporation Ticker Security ID: Meeting Date Meeting Status AOS CUSIP831865209 04/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Brown Mgmt For For For Elect William Greubel Mgmt For For For Elect Robert O'Toole Mgmt For For For Elect Idelle Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Acuity Brands, Inc. Ticker Security ID: Meeting Date Meeting Status AYI CUSIP00508Y102 01/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Guynn Mgmt For For For Elect Vernon Nagel Mgmt For For For Elect Julia North Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Capstone Turbine Corporation Ticker Security ID: Meeting Date Meeting Status CPST CUSIP14067D102 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eliot Protsch Mgmt For For For Elect Richard Atkinson Mgmt For For For Elect John Jaggers Mgmt For For For Elect Darren Jamison Mgmt For For For Elect Noam Lotan Mgmt For For For Elect Gary Mayo Mgmt For For For Elect Gary Simon Mgmt For For For Elect Holly Van Deursen Mgmt For For For Elect Darrell Wilk Mgmt For For For 2 Amendment to the 2000 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Casella Waste Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CWST CUSIP147448104 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Casella Mgmt For For For Elect John Chapple III Mgmt For For For Elect James McManus Mgmt For For For 2 Amendment to the 2006 Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Chipotle Mexican Grill, Inc. Ticker Security ID: Meeting Date Meeting Status CMG CUSIP169656105 12/21/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elimination of Dual Class Stock Mgmt For For For FirstGroup plc Ticker Security ID: Meeting Date Meeting Status FGP SEDOL 0345217 07/16/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sidney Barrie Mgmt For For For 5 Elect Martyn Williams Mgmt For For For 6 Elect Nicola Shaw Mgmt For For For 7 Elect Colin Hood Mgmt For For For 8 Elect Tim O'Toole Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 EU Political Donations Mgmt For For For 15 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Headwaters Incorporated Ticker Security ID: Meeting Date Meeting Status HW CUSIP42210P102 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Sam Christensen Mgmt For For For Elect William Dickinson Mgmt For For For Elect Malyn Malquist Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Incentive Compensation Plan Mgmt For For For 4 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For Herman Miller, Inc. Ticker Security ID: Meeting Date Meeting Status MLHR CUSIP600544100 10/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Volkema Mgmt For For For Elect Paget Alves Mgmt For For For Elect Douglas French Mgmt For For For Elect John Hoke III Mgmt For For For Elect James Kackley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Interface, Inc. Ticker Security ID: Meeting Date Meeting Status IFSIA CUSIP458665106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dianne Dillon-Ridgley Mgmt For Withhold Against Elect June Henton Mgmt For Withhold Against Elect Christopher Kennedy Mgmt For Withhold Against Elect K. David Kohler Mgmt For For For Elect Thomas Oliver Mgmt For Withhold Against 2 Amendment to the Omnibus Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Nalco Holding Company Ticker Security ID: Meeting Date Meeting Status NLC CUSIP62985Q101 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Casale Mgmt For For For Elect Rodney Chase Mgmt For Withhold Against Elect Mary VanDeWeghe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newalta Corporation Ticker Security ID: Meeting Date Meeting Status NAL CUSIP65020P103 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor and Authority to Set Fees Mgmt For For For Elect Alan Cadotte Mgmt For For For Elect Robert MacDonald Mgmt For For For Elect R. Vance Milligan Mgmt For For For Elect R.H. Pinder Mgmt For For For Elect Gordon Pridham Mgmt For For For Elect Susan Riddell Rose Mgmt For For For Elect Tom Ryley Mgmt For For For Elect Barry Stewart Mgmt For For For Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP743410102 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Feinberg Mgmt For For For Elect George Fotiades Mgmt For For For Elect Christine Garvey Mgmt For For For Elect Lawrence Jackson Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect Irving Lyons, III Mgmt For For For Elect Walter Rakowich Mgmt For For For Elect D. Michael Steuert Mgmt For For For Elect J. Andre Teixeira Mgmt For For For Elect Andrea Zulberti Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Option Exchange Mgmt For For For 4 Ratification of Auditor Mgmt For For For Quanex Buildings Products Corporation Ticker Security ID: Meeting Date Meeting Status NX CUSIP747619104 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Griffiths Mgmt For For For 2 Ratification of Auditor Mgmt For For For RuggedCom Inc. Ticker Security ID: Meeting Date Meeting Status RCM SEDOL B1Z56D1 08/05/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Guy Bridgeman Mgmt For Withhold Against Elect Peter Crombie Mgmt For For For Elect Allan Brett Mgmt For For For Elect J. Ian Giffen Mgmt For Withhold Against Elect Marzio Pozzuoli Mgmt For For For Elect C. Ian Ross Mgmt For For For Elect Harry Zareck Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to the Stock Option Plan Mgmt For For For Sims Metal Management Limited Ticker Security ID: Meeting Date Meeting Status SGM CUSIP829160100 11/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-elect Paul Varello Mgmt For For For 2 Re-elect J. Michael Feeney Mgmt For For For 3 Elect Paul Sukagawa Mgmt For For For 4 Elect Geoffrey Brunsdon Mgmt For For For 5 Elect Jim Thompson Mgmt For For For 6 Increase Non-Executive Directors' Fee Cap Mgmt For For For 7 Equity Grant (Group CEO Daniel Dienst) Mgmt For For For 8 Remuneration Report Mgmt For For For Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIPE90215109 03/16/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For 2 Election of Directors Mgmt For Abstain Against 3 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 4 Authority to Issue Debt Instruments Mgmt For For For 5 Authority to Issue Convertible Debt Instruments Mgmt For For For 6 Authority to Carry Out Formalities Mgmt For For For 7 Minutes Mgmt For For For 8 Transaction of Other Business Mgmt For Against Against Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIPE90215109 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Authority to Allocate Treasury Shares to Equity Compensation Plan Mgmt For For For 3 Amendment to the Equity Compensation Plan Mgmt For For For 4 Authority to Carry Out Formalities Mgmt For For For 5 Minutes Mgmt For For For 6 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS PROPERLY MAY COME BEFORE THE MEETING. Mgmt For Against Against U.S. Geothermal Inc. Ticker Security ID: Meeting Date Meeting Status HTM CUSIP90338S102 12/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Glaspey Mgmt For Withhold Against Elect Daniel Kunz Mgmt For Withhold Against Elect Paul Larkin Mgmt For For For Elect Leland Mink Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Stock Incentive Plan Mgmt For For For United Natural Foods, Inc. Ticker Security ID: Meeting Date Meeting Status UNFI CUSIP911163103 01/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Cianciolo Mgmt For For For 2 Elect Peter Roy Mgmt For For For 3 Ratification of Auditor Mgmt For For For Valmont Industries, Inc. Ticker Security ID: Meeting Date Meeting Status VMI CUSIP920253101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Lewis, Jr. Mgmt For For For Elect Kaj den Daas Mgmt For For For 2 Ratification of Auditor Mgmt For For For Vestas Wind Systems A/S Ticker Security ID: Meeting Date Meeting Status VWS SEDOL 5964651 01/14/2010 Voted Meeting Type Country of Trade Special Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Regarding Shareholder Proposals Mgmt For For For 3 Authority to Carry Out Formalities Mgmt For For For Fund Name : Winslow Green Growth Fund Key- A.O. Smith Corporation Ticker Security ID: Meeting Date Meeting Status AOS CUSIP831865209 04/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Brown Mgmt For For For Elect William Greubel Mgmt For For For Elect Robert O'Toole Mgmt For For For Elect Idelle Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Acuity Brands, Inc. Ticker Security ID: Meeting Date Meeting Status AYI CUSIP00508Y102 01/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Guynn Mgmt For For For Elect Vernon Nagel Mgmt For For For Elect Julia North Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For American Superconductor Corporation Ticker Security ID: Meeting Date Meeting Status AMSC CUSIP030111108 08/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory J. Yurek Mgmt For Withhold Against Elect Vikram Budhraja Mgmt For For For Elect Peter Crisp Mgmt For For For Elect Richard Drouin Mgmt For For For Elect David Oliver Mgmt For For For Elect John Vander Sande Mgmt For For For Elect John Wood, Jr. Mgmt For For For 2 Amendment to the 2007 Stock Incentive Plan Mgmt For Against Against 3 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Bioexx Specialty Proteins Ltd. Ticker Security ID: Meeting Date Meeting Status BXI CUSIP 090634106 06/17/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to the Stock Option Plan Mgmt For For For BioteQ Environmental Technologies Inc. Ticker Security ID: Meeting Date Meeting Status BQE CUSIP09068W109 05/06/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect P. Bradley Marchant Mgmt For For For Elect Clement Pelletier Mgmt For For For Elect George Poling Mgmt For For For Elect Kelvin Dushnisky Mgmt For Withhold Against Elect C. Bruce Burton Mgmt For For For Elect Ronald Sifton Mgmt For For For Elect Chris Fleming Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Amendment to the Stock Option Plan Mgmt For For For Capstone Turbine Corporation Ticker Security ID: Meeting Date Meeting Status CPST CUSIP14067D102 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eliot Protsch Mgmt For For For Elect Richard Atkinson Mgmt For For For Elect John Jaggers Mgmt For For For Elect Darren Jamison Mgmt For For For Elect Noam Lotan Mgmt For For For Elect Gary Mayo Mgmt For For For Elect Gary Simon Mgmt For For For Elect Holly Van Deursen Mgmt For For For Elect Darrell Wilk Mgmt For For For 2 Amendment to the 2000 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Cascades Inc. Ticker Security ID: Meeting Date Meeting Status CAS CUSIP146900105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Lemaire Mgmt For For For Elect Laurent Lemaire Mgmt For For For Elect Alain Lemaire Mgmt For For For Elect Martin Pelletier Mgmt For Withhold Against Elect Paul Bannerman Mgmt For Withhold Against Elect Andre Desaulniers Mgmt For For For Elect Louis Garneau Mgmt For For For Elect Sylvie Lemaire Mgmt For For For Elect Georges Kobrynsky Mgmt For For For Elect Laurent Verreault Mgmt For For For Elect Robert Chevrier Mgmt For For For Elect David McAusland Mgmt For For For Elect James Doak Mgmt For For For 2 Appointment of Auditor Mgmt For For For Cascades Inc. Ticker Security ID: Meeting Date Meeting Status CAS ISIN CA1469001053 05/13/2010 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect Bernard Lemaire Mgmt For For For 4 Elect Laurent Lemaire Mgmt For For For 5 Elect Alain Lemaire Mgmt For For For 6 Elect Martin Pelletier Mgmt For Against Against 7 Elect Paul Bannerman Mgmt For Against Against 8 Elect Andre Desaulniers Mgmt For For For 9 Elect Louis Garneau Mgmt For For For 10 Elect Sylvie Lemaire Mgmt For For For 11 Elect Georges Kobrynsky Mgmt For For For 12 Elect Laurent Verreault Mgmt For For For 13 Elect Robert Chevrier Mgmt For For For 14 Elect David McAusland Mgmt For For For 15 Elect James Doak Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A Chicago Bridge & Iron Company N.V. Ticker Security ID: Meeting Date Meeting Status CBI CUSIP167250109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Underwood Mgmt For For For 2 Election of Management Board Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Ratification of Management Acts Mgmt For For For 5 Ratification of Board Acts Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Incentive Compensation Plan Mgmt For For For 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 10 Supervisory Board Fees Mgmt For For For Chipotle Mexican Grill, Inc. Ticker Security ID: Meeting Date Meeting Status CMG CUSIP169656105 12/21/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elimination of Dual Class Stock Mgmt For For For Comfort Systems USA, Inc. Ticker Security ID: Meeting Date Meeting Status FIX CUSIP199908104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Murdy Mgmt For For For Elect Darcy Anderson Mgmt For For For Elect Herman Bulls Mgmt For For For Elect Alfred Giardenelli, Jr. Mgmt For For For Elect AlanKrusi Mgmt For For For Elect Franklin Myers Mgmt For For For Elect James Schultz Mgmt For For For Elect Robert Wagner, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For EMCOR Group, Inc. Ticker Security ID: Meeting Date Meeting Status EME CUSIP29084Q100 06/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bershad Mgmt For For For Elect David Brown Mgmt For For For Elect Larry Bump Mgmt For For For Elect Albert Fried, Jr. Mgmt For For For Elect Anthony Guzzi Mgmt For For For Elect Richard Hamm, Jr. Mgmt For Withhold Against Elect David Laidley Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Jerry Ryan Mgmt For For For Elect Michael Yonker Mgmt For For For 2 2010 Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For ESCO Technologies Inc. Ticker Security ID: Meeting Date Meeting Status ESE CUSIP296315104 02/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victor Richey, Jr. Mgmt For For For Elect J. M. Stolze Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For Withhold Against 2 2010 Omnibus Incentive Compensation Plan Mgmt For Against Against 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Headwaters Incorporated Ticker Security ID: Meeting Date Meeting Status HW CUSIP42210P102 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Sam Christensen Mgmt For For For Elect William Dickinson Mgmt For For For Elect Malyn Malquist Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Incentive Compensation Plan Mgmt For For For 4 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For HORSEHEAD HOLDING CORP. Ticker Security ID: Meeting Date Meeting Status ZINC CUSIP440694305 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Hensler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Interface, Inc. Ticker Security ID: Meeting Date Meeting Status IFSIA CUSIP458665106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dianne Dillon-Ridgley Mgmt For Withhold Against Elect June Henton Mgmt For Withhold Against Elect Christopher Kennedy Mgmt For Withhold Against Elect K. David Kohler Mgmt For For For Elect Thomas Oliver Mgmt For Withhold Against 2 Amendment to the Omnibus Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Jamba, Inc. Ticker Security ID: Meeting Date Meeting Status JMBA CUSIP47023A101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James White Mgmt For For For 2 Elect Lesley Howe Mgmt For For For 3 Elect Richard Federico Mgmt For For For 4 Elect Brian Swette Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2006 Employee, Director and Consultant Stock Plan Mgmt For For For 7 Employee Stock Purchase Plan Mgmt For For For Lennox International Inc. Ticker Security ID: Meeting Date Meeting Status LII CUSIP526107107 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Todd Bluedorn Mgmt For For For Elect Janet Cooper Mgmt For For For Elect Charles Henry Mgmt For For For Elect Terry Stinson Mgmt For For For Elect Richard Thompson Mgmt For For For 2 Amended and Restated 2010 Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Lighting Science Group Corporation Ticker Security ID: Meeting Date Meeting Status LSCG CUSIP53224G301 05/26/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Bachman Mgmt For TNA N/A Elect David Bell Mgmt For TNA N/A Elect Zachary Gibler Mgmt For TNA N/A Elect Carlos Gutierrez Mgmt For TNA N/A Elect Donald Harkleroad Mgmt For TNA N/A Elect Michael Kempner Mgmt For TNA N/A Elect Joseph Montana Jr. Mgmt For TNA N/A Elect T. Michael Moseley Mgmt For TNA N/A Elect Richard Weinberg Mgmt For TNA N/A 2 Amendment to the Equity-Based Compensation Plan Mgmt For TNA N/A Nalco Holding Company Ticker Security ID: Meeting Date Meeting Status NLC CUSIP62985Q101 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Casale Mgmt For For For Elect Rodney Chase Mgmt For Withhold Against Elect Mary VanDeWeghe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nevada Geothermal Power Inc. Ticker Security ID: Meeting Date Meeting Status NGP CUSIP64127M105 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Fairbank Mgmt For For For Elect James Yates Mgmt For Withhold Against Elect Markus Christen Mgmt For Withhold Against Elect R. Gordon Bloomquist Mgmt For For For Elect Domenic Falcone Mgmt For Withhold Against Elect Gavin Cooper Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Set Fees Mgmt For Withhold Against 3 Renewal of Incentive Share Option Plan Mgmt For For For Newalta Corporation Ticker Security ID: Meeting Date Meeting Status NAL CUSIP65020P103 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor and Authority to Set Fees Mgmt For For For Elect Alan Cadotte Mgmt For For For Elect Robert MacDonald Mgmt For For For Elect R. Vance Milligan Mgmt For For For Elect R.H. Pinder Mgmt For For For Elect Gordon Pridham Mgmt For For For Elect Susan Riddell Rose Mgmt For For For Elect Tom Ryley Mgmt For For For Elect Barry Stewart Mgmt For For For Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP743410102 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Feinberg Mgmt For For For Elect George Fotiades Mgmt For For For Elect Christine Garvey Mgmt For For For Elect Lawrence Jackson Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect Irving Lyons, III Mgmt For For For Elect Walter Rakowich Mgmt For For For Elect D. Michael Steuert Mgmt For For For Elect J. Andre Teixeira Mgmt For For For Elect Andrea Zulberti Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Option Exchange Mgmt For For For 4 Ratification of Auditor Mgmt For For For Pure Technologies Ltd. Ticker Security ID: Meeting Date Meeting Status PUR CUSIP745915108 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For Against Against Elect James Paulson Mgmt For For For Elect Peter Paulson Mgmt For For For Elect Michael Kanovsky Mgmt For Withhold Against Elect David McDermid Mgmt For For For Elect Charles Fischer Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Stock Option Plan Renewal Mgmt For For For Quanex Buildings Products Corporation Ticker Security ID: Meeting Date Meeting Status NX CUSIP747619104 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Griffiths Mgmt For For For 2 Ratification of Auditor Mgmt For For For Repligen Corporation Ticker Security ID: Meeting Date Meeting Status RGEN CUSIP759916109 09/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Karen Dawes Mgmt For For For Elect Alfred Goldberg Mgmt For For For Elect Walter Herlihy Mgmt For For For Elect Alexander Rich Mgmt For For For Elect Thomas Ryan, Jr. Mgmt For Withhold Against Elect Earl Webb Henry Mgmt For For For Rubicon Technology, Inc. Ticker Security ID: Meeting Date Meeting Status RBCN CUSIP78112T107 06/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Caldwell Mgmt For For For Elect Don Aquilano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Stock Incentive Plan Mgmt For Against Against RuggedCom Inc. Ticker Security ID: Meeting Date Meeting Status RCM SEDOL B1Z56D1 08/05/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Guy Bridgeman Mgmt For Withhold Against Elect Peter Crombie Mgmt For For For Elect Allan Brett Mgmt For For For Elect J. Ian Giffen Mgmt For Withhold Against Elect Marzio Pozzuoli Mgmt For For For Elect C. Ian Ross Mgmt For For For Elect Harry Zareck Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to the Stock Option Plan Mgmt For For For SAFT Groupe SA Ticker Security ID: Meeting Date Meeting Status SAFT SEDOL B09YFD0 06/09/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Allocation of Profits/Dividend; Ratification of Acts of Management Board, Supervisory Board, and Auditor Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For Against Against 7 Distribution of Dividend Mgmt For For For 8 Form of Dividend Payment Mgmt For For For 9 Authority to Repurchase Shares Pursuant to Liquidity Contract Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Supervisory Board Members' Fees Mgmt For For For 12 Authority to Grant Stock Options Mgmt For Against Against 13 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Through Public Offer; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Mgmt For Against Against 16 Global Ceiling on Capital Increases Mgmt For For For 17 Authority to Issue Shares Under Employee Savings Plan Mgmt For For For 18 Authority to Cancel Shares and Reduce Capital Mgmt For For For 19 Amendments Regarding Staggered Board Mgmt For For For 20 Amendments Regarding Electronic Voting Mgmt For For For 21 Authority to Carry Out Formalities Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A 23 Non-Voting Meeting Note N/A N/A N/A N/A Schnitzer Steel Industries, Inc. Ticker Security ID: Meeting Date Meeting Status SCHN CUSIP806882106 01/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Anderson Mgmt For For For Elect William Furman Mgmt For For For Elect William Larsson Mgmt For Withhold Against Elect Scott Lewis Mgmt For For For Elect Wayland Hicks Mgmt For For For 2 Executive Annual Bonus Plan Mgmt For For For Sims Metal Management Limited Ticker Security ID: Meeting Date Meeting Status SGM CUSIP829160100 11/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-elect Paul Varello Mgmt For For For 2 Re-elect J. Michael Feeney Mgmt For For For 3 Elect Paul Sukagawa Mgmt For For For 4 Elect Geoffrey Brunsdon Mgmt For For For 5 Elect Jim Thompson Mgmt For For For 6 Increase Non-Executive Directors' Fee Cap Mgmt For For For 7 Equity Grant (Group CEO Daniel Dienst) Mgmt For For For 8 Remuneration Report Mgmt For For For SunOpta Inc. Ticker Security ID: Meeting Date Meeting Status SOY CUSIP8676EP108 05/27/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Amato Mgmt For Withhold Against Elect Steven Bromley Mgmt For For For Elect Douglas Greene Mgmt For For For Elect Victor Hepburn Mgmt For For For Elect Katrina Houde Mgmt For For For Elect Cyril Ing Mgmt For For For Elect Jeremy Kendall Mgmt For For For Elect Allan Routh Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Amendments to By-Laws Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIPE90215109 03/16/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For 2 Election of Directors Mgmt For Abstain Against 3 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 4 Authority to Issue Debt Instruments Mgmt For For For 5 Authority to Issue Convertible Debt Instruments Mgmt For For For 6 Authority to Carry Out Formalities Mgmt For For For 7 Minutes Mgmt For For For 8 Transaction of Other Business Mgmt For Against Against Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIPE90215109 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Convertibility of Bonds Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Authority to Carry Out Formalities Mgmt For For For 8 Minutes Mgmt For For For 9 Transaction of Other Business Mgmt For Against Against Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIPE90215109 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Authority to Allocate Treasury Shares to Equity Compensation Plan Mgmt For For For 3 Amendment to the Equity Compensation Plan Mgmt For For For 4 Authority to Carry Out Formalities Mgmt For For For 5 Minutes Mgmt For For For 6 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS PROPERLY MAY COME BEFORE THE MEETING. Mgmt For Against Against U.S. Geothermal Inc. Ticker Security ID: Meeting Date Meeting Status HTM CUSIP90338S102 12/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Glaspey Mgmt For Withhold Against Elect Daniel Kunz Mgmt For Withhold Against Elect Paul Larkin Mgmt For For For Elect Leland Mink Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Stock Incentive Plan Mgmt For For For United Natural Foods, Inc. Ticker Security ID: Meeting Date Meeting Status UNFI CUSIP911163103 01/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Cianciolo Mgmt For For For 2 Elect Peter Roy Mgmt For For For 3 Ratification of Auditor Mgmt For For For Valmont Industries, Inc. Ticker Security ID: Meeting Date Meeting Status VMI CUSIP920253101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Lewis, Jr. Mgmt For For For Elect Kaj den Daas Mgmt For For For 2 Ratification of Auditor Mgmt For For For WaterFurnace Renewable Energy Inc. Ticker Security ID: Meeting Date Meeting Status WFI CUSIP9415EQ108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Westinghouse Air Brake Technologies Corporation Ticker Security ID: Meeting Date Meeting Status WAB CUSIP929740108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Brooks Mgmt For For For Elect William Kassling Mgmt For For For Elect Albert Neupaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Willbros Group, Inc. Ticker Security ID: Meeting Date Meeting Status WG CUSIP969203108 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John McNabb II Mgmt For Against Against 2 Elect Robert Sluder Mgmt For For For 3 Elect S. Miller Williams Mgmt For For For 4 2010 Stock and Incentive Compensation Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For WORLD ENERGY SOLUTIONS, INC. Ticker Security ID: Meeting Date Meeting Status XWES CUSIP98145W208 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thad Wolfe Mgmt For For For Elect Patrick Bischoff Mgmt For Withhold Against 2 Increase of Authorized Common Stock Mgmt For For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky Principal Executive Officer Date August 19, 2010 * Print the name and title of each signing officer under his or her signature.
